Citation Nr: 0009646	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-08 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a chronic skin 
disorder of the hands and feet with deformed toenails and 
groin-area boils.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1956 and from October 1956 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO) which denied entitlement to service 
connection for colon polyps, which granted service connection 
for glaucoma and assigned a 10 percent disability rating, and 
which found no new and material evidence to reopen a claim of 
entitlement to service connection for a chronic skin disorder 
of the hands and feet with deformed toenails and groin-area 
boils.  The Board notes that the veteran initiated but did 
not perfect appeals for service connection for colon polyps 
and for a higher disability rating for glaucoma.  Therefore, 
these issues are not on appeal before the Board.


FINDINGS OF FACT

1.  By an unappealed decision in April 1994 the RO denied 
entitlement to service connection for a chronic skin disorder 
of the hands and feet with deformed toenails and groin-area 
boils.

2.  Evidence associated with the claims file subsequent to 
the RO's April 1994 denial does not bear directly and 
substantially upon the specific matter under consideration, 
is, in part, cumulative or redundant, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's April 1994 decision denying entitlement to 
service connection for a chronic skin disorder of the hands 
and feet with deformed toenails and groin-area boils is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
chronic skin disorder of the hands and feet with deformed 
toenails and groin-area boils has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for a chronic skin disorder of the hands and feet with 
deformed toenails and groin-area boils.  However, the RO 
previously had considered this claim and denied entitlement 
to the benefit sought in an April 1994 rating decision.  In 
that decision, the RO denied the claim primarily on the basis 
that the available scientific and medical evidence did not 
support the conclusion that the disorder was associated with 
herbicide exposure.  The RO also noted that the medical 
evidence did not show any other basis for service connection 
and it is unclear as to whether the RO was referring to the 
skin claim as well as a diabetes claim.  Although the 
veteran's representative claims that the RO in the 1994 
determination did not consider direct service connection for 
a skin disorder, the Board finds this case analogous to the 
facts in Ashford v. Brown, 10 Vet. App. 120, 123 (1997), 
where the U.S. Court of Appeals for Veterans Claims (Court) 
held that claims for service connection for a "lung 
condition" and "chronic bronchitis" were the same as a 
claim for service connection for "a chronic lung condition 
secondary to asbestos exposure." (citing Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); McGraw v. Brown, 7 
Vet. App. 138, 142 (1994)).  Thus, even if it is successfully 
argued that the RO in the prior decision did not consider 
direct service, an arguable point, the issue still properly 
remains one of whether there is new and material evidence to 
reopen a claim.  In this regard, the April 1994 decision 
became final when the veteran declined to initiate an appeal.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

The VA may reopen and readjudicate a final decision upon 
finding new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If VA finds evidence to be new and 
material, it then determines whether the claim is well 
grounded.  Winters v. West, 12 Vet. App. 203, 206-07 (1999) 
(en banc).  VA then evaluates a well-grounded claim on the 
merits after ensuring fulfillment of the duty to assist.  
Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's April 1994 
decision included the following:  the veteran's service 
medical records (SMRs); VA treatment records from October 
1973 to January 1987, and; reports of February 1974, August 
1984 and May 1990 VA medical examinations.  The SMRs document 
the veteran's December 1959 and March 1960 treatment for a 
skin disorder and his July 1973 retirement physical 
examination report confirms coarse scaling of the soles and 
palms and a diagnosis of tinea.  The veteran reported skin 
diseases on his retirement medical history and a physician's 
summary includes a comment that the veteran had right hand 
dermatitis since his 1970 tour of duty in the Republic of 
Vietnam, and athlete's foot.  

Post-service medical records include the report of a February 
1974 VA examination that notes no complaints of a skin 
disorder and that the veteran's skin was clear.  Treatment 
records from January 1980 include the veteran's report that 
he probably was not exposed to Agent Orange during his 1970 
Vietnam tour of duty but that he had an itchy rash on his 
hands, feet and groin since 1970.  The record also notes 
objective evidence of a small amount of scaling on the 
veteran's hands and feet and includes a probable diagnosis of 
groin fungus.  VA treatment records from August 1984 to 
January 1987 include diagnoses of tinea pedis, cruris and 
eczematous dermatitis of the feet, groin and hands, 
respectively.  The report of the August 1984 VA examination 
noted objective evidence of maceration between the toes.  The 
report of the May 1990 VA examination included a diagnosis of 
bilateral recurrent pruritic hand vesicles and groin rash, 
both of questionable etiology, and bilateral tinea pedis with 
nail involvement.  

Evidence added to the record after the April 1994 final 
decision consists of VA and private treatment and 
hospitalization records from October 1973 to May 1996, many 
of which are duplicative of those submitted prior to April 
1994, many others of which pertain to disorders unrelated to 
the issue on appeal, and only a few of which pertain to a 
skin disorder.  For example, November 1988, December 1989 and 
January 1990 records document treatment for objective 
tenderness and swelling and a draining lesion, all in the 
groin area, and a January 1990 consultation sheet includes a 
diagnosis for folliculitis with abscess in the veteran's 
groin area.  None of these records attribute a current skin 
disorder to the veteran's period of active service.  Further, 
no recent treatment records relating to a skin disorder have 
been submitted in connection with this current claim.

The Board finds that to the extent the evidence associated 
with the claims file after April 1994 is cumulative or 
redundant of evidence associated with the claims file at the 
time of the April 1994 rating decision, it cannot constitute 
new and material evidence.  See 38 C.F.R. § 3.156(a).  The 
Board also finds that the portion of the newly submitted 
evidence which is neither cumulative nor redundant still 
cannot be new and material because it fails to provide 
evidence of a causal connection between a current skin 
disorder and the veteran's period of active service.  To the 
contrary, the only medical evidence to address the etiology 
of a skin disorder -- the May 1990 VA examination report - 
identified it as "questionable."  Only the veteran asserts 
such a connection.  However, because the veteran is a lay 
person with no medical training or expertise, his statements 
alone cannot constitute competent evidence of the required 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Essentially, 
the Board finds that even to the extent that recently 
submitted evidence is not duplicative of previously 
considered evidence it nevertheless does not bear directly 
and substantially upon the specific matter under 
consideration and by itself and in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to 
service connection for a chronic skin disorder of the hands 
and feet with deformed toenails and groin-area boils and that 
the RO's April 1994 decision remains final.


ORDER

There being no new and material evidence, the appeal to 
reopen a claim of entitlement to service connection for a 
chronic skin disorder of the hands and feet with deformed 
toenails and groin-area boils is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

